Citation Nr: 1735923	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corps from August 1956 to March 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the case was subsequently transferred to the VA RO in Atlanta, Georgia. 

This case was previously before the Board in June 2016, and November 2016, both times it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

On his October 2011 VA Form 9, the Veteran requested a Travel Board hearing before the Board.  In November 2014, February 2015, September 2015, February 2016, March 2016, and April 2016 the AOJ sent the Veteran's notice regarding his requested Travel Board hearing.  These were sent to a New York address and were returned to sender as not deliverable and unable to forward.  It does not appear that the RO attempted to determine whether it had the Veteran's current address.  Of note, the New York address was the Veteran's address of record prior to his September 2010 phone call notifying VA of his change of address to Atlanta, Georgia.

Subsequently, a September 2016 notice regarding his Travel Board hearing was sent to the Veteran at an Atlanta, Georgia address.  That notice was also returned to sender as not deliverable and unable to forward.

The November 2016 Board remand indicated that the Veteran failed to report for his requested hearing without explanation, and therefore deemed the Veteran's hearing request to have been withdrawn.  However, Board remands are in the nature of preliminary orders and are not final decisions of the Board.  38 C.F.R. § 20.1100 (b) (2016).  Further, it does not appear that the remand considered the October 2016 correspondence noting that the September 2016 Travel Board hearing notification letter was returned to sender as not deliverable and unable to forward.  

Thus, as it does not appear that the Veteran received notice regarding his Travel Board hearing, the claim must be remanded to afford him an opportunity to appear before the Board in the hearing of his choice.   

Additionally, it appears as if the Veteran has not received multiple letters from VA recently.  In that regard, both the November 2016 Board remand, and the April 2017 Supplemental Statement of the Case were returned to sender as not deliverable and unable to forward.  Therefore on remand, the AOJ should obtain the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and confirm his current mailing address and document such efforts in the claims file.

2.  After verifying the Veteran's current mailing address, the AOJ should schedule the Veteran for a Board hearing.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




